The originally presented claims were directed to: 1) a method of diagnosing a disease by detecting biomarkers, thereby identifying retinal ganglion cells, or 2) a method of detecting biomarkers which indicate a retinal ganglion cell. As such, both claimed inventions originally presented shared the steps of detecting certain biomarkers which identified RGCs. 

As amended, the claims are no longer directed to identifying RGCs, but using those biomarkers in certain combinations to classify cells as certain RGC subtypes. 

Had claims to identifying the presence of RGCs as well as classifying RGCs according to subtype been originally presented, the claims would have been subject to a Restriction Requirement in which the methods would have been grouped separately (e.g. Group I and Group II), to which Applicant would have been required to elect only a single group.

The inventions are independent or distinct, each from the other because the groups represent distinct processes. Related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed are materially different. As noted in the Office action, the biomarkers of claims 15-20 were all known biomarkers of RGCs and identified RGCs as per the originally filed claims. However, as Applicant argues, the newly amended claims are not drawn to using those biomarkers to identify RGCs, but rather to identify “specific RGC subtypes in a population of RGC cells based on a combination of cell markers detected in the RGC cells” (remarks 6/9/21). Thus, the function is clearly materially different, further supported by Applicant’s argument that merely identifying the RGCs—as was done in the prior art—is insufficient to anticipate or make obvious the new method.


Since applicant has received an action on the merits for the originally presented invention, this invention (method for detection of retinal ganglion cells) has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 1 and 3-20 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

The amendment filed on 6/9/21 amending all claims drawn to the elected invention in favor of presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03). All pending claims are not readable on the elected invention for the reasons above.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.

/Adam Weidner/Primary Examiner, Art Unit 1649